ME. CHIEF JUSTICE BEANTLY
delivered the opinion of the court.
Application for writ of certiorari. One May Eox was on January 20, 1905, convicted in the police court of the city of Butte of the crime of being an inmate of a house of prostitution in said city, in violation of Ordinance No. 150, entitled “An ordinance relating to the suppression of houses of prostitution.” By the judgment of the court she was sentenced to pay a fine of $100, and in default thereof to be committed to the city jail for the period of fifty days to satisfy the fine, at the rate of $2 per day. She defaulted in the payment of the fine, and was committed to jail, and was there confined by the chief of police, Thomas Mulholland. Upon her arrest the sum of $100 had been deposited, either by herself or by some one in her behalf, as bail to secure her appearance on the day of the trial. Upon being committed to jail she applied to the district court of Silver Bow county for a writ of habeas corpus, and for a writ of certiorari in aid thereof, to secure her release. Upon a hearing in that court such proceedings were had that the court made an order discharging her from custody, after dismissing the certiorari proceedings. This order was made upon the confession of the chief of police, Mulholland, that the detention of the complainant was illegal. In the meantime the $100 deposited as bail for the appearance of May Eox, the complainant, had been applied by the police court .in satisfaction of the fine, and had been paid to the city treasurer. After ordering the discharge of the complainant under the writ, the court made an additional order requiring the city treasurer to refund to the complainant, or to the person presenting receipt therefor, the said sum of $100 deposited as bail for the complainant. Thereupon application was made to this court for this writ, to annul this portion of the order on the ground that it was in excess of jurisdiction.
It is manifest that the order, in so far as it undertook to deal with or make disposition of the deposit made for bail by the complainant, was in excess of jurisdiction. In habeas corpus proceedings the only object sought, and the only relief that can *20be granted, is tbe release of tbe complainant from unlawful custody. The court cannot use tbe writ for tbe purpose of review. It had no jurisdiction of tbe city.treasurer, nor of tbe police magistrate, under and by virtue of which it could direct them, or either of them, to make any disposition of tbe fund. Nor could tbe court, under tbe writ, determine any question with reference to who was entitled to tbe money.
It must follow, therefore, that, in so far as it undertook to make a disposition of- tbe money, it acted in excess of jurisdiction, and tbe order is void. To this extent, therefore, it must be annulled. ' It is so ordered.

Order annulled in part.

Me. Justice Milbuen and Me. Justice Holloway concur.